Mr. PRESIDING JUSTICE JONES, dissenting: I respectfully dissent. The insurance company has not inflicted any injury upon plaintiff and it is not guilty of any tort. Plaintiff’s action is grounded strictly in contract. That contract, the insurance policy, is in all respects in compliance with the provisions of the Illinois Insurance Code. Now, in a case of first impression in Illinois, the majority has held that a statutory exception to the time limitation for bringing an action in tort, which favors minors, incompetents and those imprisoned for crime, applies as well to the law of contracts. If the only consequence of the result reached by the majority was that the plaintiff may recover in this case, then the result would be more fetching. As it is, however, the consequences stemming from the majority opinion and the precedent it establishes will have an impact that will reach well beyond a simple recovery in this isolated case. The right of the plaintiff to recover is based upon contract, not tort, and the terms of the contract should be honored. The minor plaintiff was not a party to that contract and furnished no part of the consideration for its execution. There is no suggestion of any conduct by defendant or its agents that would amount to a waiver or estoppel. The general rule is that a minor cannot enter into a binding contract. Avoidance is available to him when he attains his majority and for a reasonable time thereafter. But where competent parties enter into a contract that beneficially affects a minor, the minor is bound by the terms of the contract and cannot, simply by reason of his minority, alter the contract terms, either before or after attaining his majority. This is what happened in this case. The minor has been permitted, simply because of his minority, to change the terms of a contract which was entered into by other persons. Although the minor was a potential beneficiary of the contract, he was not a party to it. If he would take the benefit from the contract, he must comply with its terms. There is no principle of contract law that will permit a minor to make a change in the terms of a contract to which he is not a party. The majority seems to find a parallel between this suit upon a contract and a suit by a minor in a tort action. Much could be said of such reasoning, but it should be sufficient to point out that the time limitation and the extension thereof for minors applicable to actions in tort are founded upon a statute, whereas the time limitation for bringing an action upon a contract is founded upon an agreement between the parties to that contract. . If a minor may avoid the effect of the two-year time limitation in the instant policy, he can, with the precedent of the majority opinion, avoid any other provision of the policy which places some obligation upon him as he seeks to recover under the policy. For instance, a minor could be excused from reporting an accident to an insurance company, though required to do so by a policy provision. Years later, upon attaining majority, a claim could be made under the policy for an injury received at the then remote time. It would be impossible for the insurance company to make any kind of meaningful investigation of the accident, find witnesses, get medical information or histories or discover any physical facts. It goes without saying that any witness discovered would be devoid of any reliable recollection of events. Under these circumstances the opportunities for fraud would be abundant. Furthermore, what happens to subrogation rights? Obviously, they will be lost, both practically and legally. Another consequence which stems from the majority opinion is that its precedent rationally and legally will extend to contracts other than automobile insurance policies. To say the least, it will add another dimension to the law of contracts. The case of Burgo v. Illinois Farmers Insurance Co. is not supportive of the majority position. Its holding was that an insurance company cannot require a policy holder to bargain away rights conferred by statute. It says nothing that would justify the application of a statutory exception to the statute of limitations for a tort action to the law of contracts. Although there are no Illinois cases which have considered the issue in this case, precedent is found in other jurisdictions, and it indicates an erroneous conclusion by the majority. In Mead v. Phoenix Ins. Co. (1904), 68 Kan. 432, 75 P. 475, a house owned by a 12-year-old minor was insured in his name. The policy terms provided that suit for recovery under the policy must be commenced within 12 months after a fire. Eight years after the house was destroyed by fire the minor reached majority and brought suit to recover for the fire loss. It was held that the contract limitation contained in the policy controlled the general statute of limitation and the action was accordingly barred. In Gill v. Manhattan Life Ins. Co. (1908), 11 Ariz. 232, 95 P. 89, the plaintiff brought suit on a life insurance policy issued to her deceased husband. The policy provided that no suit could be brought to recover upon the policy after the expiration of 2 years from the time the cause of action accrued. The action was brought more than 2 years after the death of plaintiff’s husband. Plaintiff sought to excuse the delay by alleging that at the time of the husband’s death she was a minor and had brought the action within 2 years after attaining her majority. The Supreme Court of Arizona sustained the dismissal of the complaint as insufficient in law, stating: “The limitation upon this action being a matter of contract, and not a matter of statute, it applies to an infant as effectually as to one who has attained his majority.” The court relied upon Mead v. Phoenix Ins. Co. In Heilig v. Aetna Life Ins. Co. (1910), 152 N.C. 358, 67 S.E. 927, it was held that under an accident policy stipulating that an action must be brought within a year after the right of action accrued, infancy does not stop limitations since, by suing on the contract, the infant affirms it and is therefore bound by its terms. The court cited Mead v. Phoenix Ins. Co. and Suggs v. Travelers’ Insurance Co. (1888), 71 Tex. 579, 9 S.W. 676. In Reiter v. Aetna Life Ins. Co. (D.N.J. 1940), 33 F. Supp. 159, it was held that infancy of the beneficiary of a life policy at the time of the insured’s death did not excuse the infant’s failure to sue within, nor did it toll, the contract limitation period within which action on the policy must be brought. “We are not dealing here with a problem arising under a statute of limitations but with the terms and conditions of a contract.” (33 F. Supp. 159, 160.) The court cited, inter alia, Suggs v. Insurance Co., Mead v. Phoenix Co., and Heiling v. Aetna Life Ins. Co. There is a principle which runs through Illinois law which, although not on point, nevertheless bears some similarity and merits mention. It is expressed in Schiller v. Kucaba (1964), 55 Ill. App. 2d 9, 19, 203 N.E.2d 710: “Once the period of limitations begins to run on a legal claim, it continues to run without interruption, notwithstanding the fact that a subsequent disability befalls the party entitled to enforce the claim. See Calumet Street Ry. Co. v. Mabie, 66 Ill. App. 235. Further, the period will continue to run against the heirs of the legal owner of property after his death, notwithstanding the fact that they may be under a disability at the time that the right to bring an action accrues to them, Crowell v. Druley, 19 Ill. App. 509.” This case was cited and followed by the Seventh Circuit in Berman v. Palatine Insurance Co. (7th Cir. 1967), 379 F.2d 371. For the foregoing reasons I would affirm the judgment of the trial court.